Citation Nr: 1232033	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect treatment for PTSD or another psychiatric disorder, but indicate that the Veteran was recommended for discharge from military service in September 1970 after a diagnosis of passive aggressive personality disorder was made.

2.  VA regulations do not permit an award of service connection for congenital or developmental disabilities, including personality disorders.

3.  The Veteran has reported stressors related to his fear of hostile military or terrorist activity.

4.  A valid diagnosis of PTSD, based on the amended regulations, is of record. 

5.  Hemorrhoids are currently diagnosed.

6.  The evidence of record does not relate the Veteran's hemorrhoids to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2006, March 2007, and January 2008 satisfied the duty to notify provisions; the December 2006 and January 2008 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records; the Veteran has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran identified stressor events in December 2006 and March 2007 statements as well as an undated statement; as discussed in more detail below, the RO attempted to verify these stressors with the National Archives and Records Administration as well as the Veteran's service branch but were unsuccessful.  Id.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  No VA examinations were conducted as there were no questions of a medical nature posed by the record requiring resolution by a medical professional.  38 C.F.R. § 3.159(c) (4). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Acquired Psychiatric Disability to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Specifically, for a diagnosis of PTSD to be made, the person in question must A) be exposed to a traumatic event, B) persistently reexperience that event, C) persistently avoid stimuli associated with the event, and D) experience persistent symptoms of increased arousal not present before the event.  Id.  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to eliminate the requirement for corroborating evidence of a claimed inservice stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  75 Fed. Reg. 39,843 (2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board before July 13, 2010, but not decided by the Board as of that date.  Id.  As the Veteran's claim was received by VA in November 2006 and his appeal was perfected in January 2009, his case is affected by the amended regulation.  

The Veteran's claimed stressors include being charged with disorderly conduct and insubordination, and medically evacuated from overseas duty, after assaulting a non-commissioned officer in 1970; being at an overseas mess hall in May 1970 when it received incoming enemy rocket fire while personnel were watching a movie; and witnessing incoming air strikes from which he was roughly a half-mile away.  The RO attempted to verify these stressors, first by asking the Veteran for specific dates within a two-month time frame, and then by contacting the Veteran's service department's records archive.  That request was referred the request to the National Archives and Records Administration (NARA), which provided the unit's history for the claimed month of the event, May 1970; those records did not reflect that the Veteran's unit sustained any rocket or mortar attacks that month.  A January 2009 Formal Finding concluded that the RO was unable to verify the Veteran's stressors due to both a lack of information in the records for the date specified by the Veteran and a lack of other pertinent details provided by the Veteran.

The Veteran's service treatment records reflect that in response to a number of disciplinary incidents, he was evaluated by mental health while serving in Vietnam.  An August 1970 evaluation found that he was willful, but not mentally ill, noting that the service branch should be concerned about his impulsivity, accident-proneness, and aggressivity.  He was subsequently medically evacuated to the United States, undergoing inpatient observation in a North Carolina military medical facility, after which he was found in a September 1970 evaluation to have passive-aggressive personality disorder.  To that end, although it was ultimately recommended that the Veteran be discharged from his service branch on the basis of having a character disorder, service-connected benefits are not warranted based on this diagnosis.  Personality disorders are considered to be congenital or developmental abnormalities, not acquired psychiatric disorders, and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).

However, a June 2006 VA outpatient treatment record documenting a mental health evaluation reflects that the Veteran reported recurrent nightmares, intrusive thoughts, flashbacks, and avoidance of stimuli associated with the trauma and numbing of general responsiveness.  Specifically, it indicates that the Veteran witnessed, experienced, or was confronted with an event that involved actual or threatened death or serious injury, and that his response was intense fear, hopelessness, or horror.  His reported stressors included incoming air strikes hitting his compound three or four times, including the mess hall, and being hit with grenades and sniper fire when running convoys.  He shared that he remembered being scared but could not remember more details.  The diagnoses included depressive disorder, not otherwise specified, and chronic PTSD, delayed onset.

The June 2006 PTSD diagnosis meets the revised criteria for service connection for PTSD.  Although the RO was unable to verify the Veteran's claimed stressors, it is unknown whether his stressor had been verified if other months of the Veteran's unit's history record had been reviewed; indeed, only the May 1970 unit history records were obtained, and the possibility exists that the Veteran may have been mistaken as to the month the event occurred.  More importantly, the revised criteria do not require stressor verification, only that a diagnosis of PTSD be made by a medical professional employed or contracted by VA and that the Veteran have experienced intense fear, hopelessness, or horror in conjunction with the claimed stressor event, and that stressor is related to the Veteran's fear of hostile military or terrorist activity.  That is the case here.  Based on the amended PTSD criteria having been met, service connection for PTSD is warranted.



Hemorrhoids

The Veteran's service treatment records, to include his June 1971 service separation examination, do not reflect treatment for hemorrhoids.  In the postservice period, VA treatment records reflect notations regarding hemorrhoids beginning in September 1999.  At an October 2000 visit, physical examination showed an inactive external hemorrhoid and chronic hemorrhoids were diagnosed; at that time, the Veteran reported having obtained medical treatment for hemorrhoids previously and having been told he did not need surgery.  However, by 2006 surgery was required and was completed in October 2006; records dated through November 2007 show continued prescription medications for hemorrhoid treatment.  

A Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation such as hemorrhoids, including approximate date of onset, and in his case, his lay statements confirm the objective medical evidence showing no continuity or chronicity between service separation and the condition's onset in the 1990s.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.303.  However, the Veteran's statements in support of his claim, to include his January 2008 original claim, October 2008 notice of disagreement, January 2009 substantive appeal, and various stressor statements with respect to his acquired psychiatric claim, do not assert that he experienced hemorrhoids in service.

The evidence of record does not relate the Veteran's hemorrhoids to his military service.  The claims file does not contain a medical nexus statement relating the Veteran's currently diagnosed hemorrhoids to his military service, to include those VA outpatient records documenting his postservice hemorrhoid treatment.  Further, the competent evidence of record reflects that the onset of hemorrhoids began years after service separation, and the Veteran has not asserted otherwise.  For those reasons, service connection for hemorrhoids is not warranted.

In a January 2008 statement, the Veteran asked that his claim for service connection for hemorrhoids be processed in the same way as other veterans, who "did not have to prove nothing (sic)."  It is true that in certain cases, lay observation of symptoms can serve as evidence of continuity of symptomatology.  Jandreau, supra.  This is especially the case in conditions which affect more intimate parts of the body.  It is also true that a lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But the Veteran has simply not asserted such symptomatology.  Regardless of documentation, continuity of symptomatology must be proven by lay statements in the absence of a medical nexus opinion, and the Veteran has not offered such evidence.  The duty to assist is not a one-way street. If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for PTSD is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for hemorrhoids is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


